Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application,  filed on 09/03/2021, which is a continuation of application PCT/CN2020/080823, filed on 03/24/2020, in which claims 1-20 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies have been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/18/2021.

Drawings

The Examiner contends that the drawings submitted on 09/03/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 and 12-20 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 10,999,581. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,999,581, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-4 and 12-20 of the instant application obvious. The claims of the instant application therefore are not 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aono (US 2020/0177911) in view of Zhang (US 2018/0077426).

As to claim 14, Aono teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:

determine, for a conversion between a current video block of a video that is a chroma block and a bitstream of the video, values of parameters of a cross-component linear model at least based on R chroma samples and down-sampled neighboring luma samples ([0159], [0210], [0216], and [0217] for CCLM prediction including down-sampling operations; [0194]-[0198] describes intra prediction),

wherein the R chroma samples are selected from a group of neighboring chroma samples based on a position rule and R is greater than or equal to 2 ([0203], [0246] and FIGs. 40a-40d for upper and left neighboring regions),



Aono does not teach wherein at least one neighboring chroma sample of the group of neighboring chroma samples does not belong to the R chroma samples based on a size of the current video block, and wherein neighboring luma samples corresponding to the at least one neighboring chroma sample not belonging to the R chroma samples is not applied with the down sampling process.

However, Aono does teach, in a case that an upper neighboring region of the reference block is located outside of the collocated tile, Cur_Temp and Ref_Temp use only pixels of a left neighboring region of the target block and the reference block. In a case that a left neighboring region of the reference block is located outside of the collocated tile, Cur_Temp and Ref_Temp may use only pixels of an upper neighboring region of the target block and the reference block ([0565]). In a case that a part of the region of either one of the neighboring region Cur_Temp of the target block and the neighboring region Ref_Temp of the reference block is located outside of the tile or the collocated tile, the region may be set by using pixels within the tile or the collocated tile, on a condition that the size of the region included in the tile or the collocated tile is larger than a threshold. In a case that an upper neighboring region of the reference block is located outside of the collocated tile, and a threshold TH is 16 (threshold TH=16), Cur_Temp and Ref_Temp use pixels of a left neighboring region of the target block and the reference block, on a condition that the height H of the target block is larger than 16 ([0567]).

Furthermore, Aono discloses, in a case that a chrominance format is 4:2:0, the luminance image is downsampled to have a size the same as that of the chrominance image in order to create a linear model ([0159]). Since the MMLM has a fewer number of samples of the unfiltered reference image available for derivation of each linear model than the CCLM, the MMLM may not properly operate in a case that the target block size is small or the number of samples is small. Thus, as illustrated in FIG. 

In addition, Zhang teaches down-sampling the reconstructed luma samples if the chroma components are sub-sampled (e.g., a chroma sub-sampling format other than 4:4:4 is used) ([0139]). Zhang discloses, in FIG. 8C and [0157], white dots showing above-left neighing chroma samples that are not used to derive linear models, of which corresponding down-sampled luma sample may also be used to derive. FIG. 9 illustrates a 4.times.4 current coding chroma block (Rec.sub.c) with coded neighboring chroma samples, and corresponding coded luma samples (Rec'.sub.L, which may be down-sampled if not in the 4:4:4 format) in the current block and neighboring blocks ([0158]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aono’s system with Zhang’s system to show wherein at least one neighboring chroma sample of the group of neighboring chroma samples does not belong to the R chroma samples based on a size of the current video block, and wherein neighboring luma samples corresponding to the at least one neighboring chroma sample not belonging to the R chroma samples is not applied with the down sampling process. In Zhang’s disclosure, there are provided techniques for performing LM chroma prediction, including techniques for luma sub-sampling, and a combined LM chroma prediction and angular prediction mode. The techniques may improve the visual quality of video data encoded and decoded using a LM chroma prediction mode (Zhang; [0125]). Furthermore, in Aono’s disclosure, in a case that any of conditions described below is satisfied, the MMLM is turned off and the CCLM prediction is performed. These conditions can be determined by the size and position information of the target block, and thus, the signaling of the flag indicating whether or not the CCLM is used may be omitted (Aono; [0227] and [0231]).

As to claims 1, 17, and 20, the aforementioned claims are rejected similarly as claim 14.

As to claim 12, Aono further teaches wherein the conversion includes encoding the current video block into the bitstream (see [0614]-[0619] for image encoding device).

As to claim 13, Aono further teaches wherein the conversion includes decoding the current video block from the bitstream (see [0146]-[0151] for image decoding device).

As to claims 2, 15, and 18, Aono further teaches wherein in the position rule, the positions of the R selected chroma samples are selected based on a first position offset value (F) and a step value (S), and wherein the F and S are derived at least based on availabilities of the group of neighboring chroma samples and the size of the current video block ([0425] – points of a sub-block position and sub-block coordinates; [0562] – scaling coefficient and offset used in LIC prediction; [0565] and [0567] – size threshold regarding upper and left neighboring regions).

As to claims 3, 16, and 19, the combination of Aono and Zhang teaches wherein the group of neighboring chroma samples includes left-neighboring chroma samples and above-neighboring chroma samples, and wherein maximum values and/or the minimum values of a luma component and a chroma component are derived to generate the values of parameters, and the maximum values and/or the minimum values are derived based on the left-neighboring chroma samples and above-neighboring chroma samples (Zhang; see FIGs. 7A-7E and [0139], [0141], [0144], [0268], and [0269] for min/max values for a luma and a chroma component).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aono in view of Zhang and further in view of Zhang-II (US 2017/0150176).

As to claim 4, the combination of Aono and Zhang does not teach wherein the maximum values and/or the minimum values are not derived in a case that the left-neighboring chroma samples and above-neighboring chroma samples are unavailable.



In addition, Zhang-II teaches, because some luma samples are unavailable (e.g., because off picture), the video coder may substitute padding sample values for these unavailable samples and perform down-sampling with these padding sample values (e.g., down-sample using the actual luma sample values for the available luma samples and padding sample values for the unavailable luma samples) ([0164]). When the position of luma reconstructed samples used in LM prediction mode is located outside the current slice or current tile, the video coder may mark such samples as unavailable (e.g., the video coder may determine such samples as unavailable). When the sample is marked as unavailable, the video coder may perform one or more of the following. The unavailable samples, if used in a down-sampling process for a neighboring luma block, are not used in the down-sampling process for a neighboring luma block. Alternatively or additionally, the filter may be different from the filter used for other samples. The unavailable samples, if used in a down-sampling process for a current luma block, are not used in the down-sampling process for a current luma block ([0167]-[0168]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aono’s system and Zhang’s system with Zhang-II’s system to show wherein the maximum values and/or the minimum values are not derived in a case that the left-neighboring chroma samples and above-neighboring chroma samples are unavailable. In Zhang-II’s disclosure, Linear Modeling (LM) prediction is adapted for use with non-square prediction blocks. Particularly, techniques are described for determining parameters used for LM prediction in the presence of non-square prediction blocks (Zhang-II; [0006]).

Allowable Subject Matter

Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482